Motion for stay granted to the extent of preventing the sale or other disposition of the property pending the appeal, upon condition that the appeal be perfected and brought on for argument at the May term (for which term the *679case is set down) and be ready for argument when reached; otherwise, motion denied, with ten dollars costs. This stay shall not apply to the receiver, however, who, pending the appeal, may continue in possession of the property, collect the rents and income thereof, and retain the same until after the hearing and determination of the appeal. Present — Lazansky, P. J., Young, Kapper, Seudder and Davis, JJ.